                Case 19-11292-KG            Doc 661        Filed 09/25/19      Page 1 of 20



                            UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


                                                            Chapter 11

In re:                                                      Case No. 19-11292 (KG)
                                                            (Jointly Administered)
INSYS THERAPEUTICS, INC. et al.,
                                                            Obj. Deadline: Oct. 10, 2019 at 4:00 p.m.
         Debtors.1                                          Hearing Date: Oct. 22, 2019 at 10:00 a.m.




                  MOTION FOR AN ORDER PURSUANT TO
       BANKRUPTCY CODE SECTIONS 105(a) AND 1112(b) CONVERTING
    THESE CASES TO CASES UNDER CHAPTER 7 OF THE BANKRUPTCY CODE

         The court-appointed2 claimants’ leadership team3 in In re National Prescription Opiate

Litigation, Case No. 17-md-02804, MDL No. 2804 (N.D. Ohio) (the “Movants”), by and

through its counsel submit this motion (the “Motion”) for an order pursuant to Bankruptcy Code

sections 105(a) and 1112(b), immediately converting these Chapter 11 cases to cases under

Chapter 7 of the Bankruptcy Code and granting related relief. In support of the Motion, the

Movants respectfully represent as follows:




1
    The above-captioned debtors in these cases (the “Debtors”), along with the last four digits of each Debtor’s
    federal tax identification number, are: Insys Therapeutics, Inc. (7886), IC Operations, LLC (9659), Insys
    Development Company, Inc. (3020); Insys Manufacturing, LLC (0789); Insys Pharma, Inc. (9410); IPSC, LLC
    (6577); and IPT 355, LLC (0155). The Debtors’ mailing address is 1333 South Spectrum Blvd. #100, Chandler,
    Arizona 85286.
2
    See Plaintiffs’ Renewed Motion to Approve Co-Leads, Co-Liaisons, and Executive Committee, In re: National
    Prescription Opiate Litigation, Case No. 17-md-02804, MDL No. 2804, Jan. 4, 2018 (N.D. Ohio) (Dkt. No.
    34); see also Margin Order Granting Dkt. No. 34 (Dkt. No. 37).
3
    The leadership team includes the three Co-Lead Counsel, the sixteen-member Plaintiffs’ Executive Committee,
    and three Co-Liaison Counsel.



                                                       1
                Case 19-11292-KG            Doc 661         Filed 09/25/19      Page 2 of 20



                                    PRELIMINARY STATEMENT4

        The Debtors filed these cases approximately three and half months ago with the intent to

sell substantially all of their assets.        The sales are largely complete and the estates’ only

remaining tasks are to wind-down their remaining business, distribute the proceeds of their asset

sales, and monetize and distribute contingent assets. These tasks are precisely within the

bailiwick of a Chapter 7 trustee, who can, absent a consensual plan, handle these tasks most

efficiently. Chapter 7 is therefore, the most logical and prudent path forward.

        Despite weeks of negotiations between the Debtors, the Committee, the Movants and

other parties, the Movants now observe that the constituent groups remain far from a consensus

about relative claims values or plan structure. The end result is that the plan of reorganization

recently filed by the Debtors is simply non-confirmable and there is little prospect for an

alternative resolution being achieved before these estates become administratively insolvent.

        In part, the stalemate is driven by the failure of the Debtors’ most numerous and

important creditors (in terms of claim size) to be represented on the Committee, as principals.

Instead, marginal creditor groups in this opioid bankruptcy case, e.g., trade creditors and

personal injury plaintiffs, dominate the Committee.                 In addition, as demonstrated in the

Disclosure Statement, the Debtors have maintained a preconceived and demonstrably false view

of the size and strength of governmental units’ claims (especially in light of recent developments

outside these cases — including a recent state court judgment upholding governmental units’

legal theories (including on joint and several liability), favorable U.S. District Court decisions on

summary judgment and settlements between similarly situated defendants and municipalities that

did not exist on the Petition Date). These circumstances have led to a Plan that simply does not


4
    Capitalized Term used but not defined in the Preliminary Statement have the meanings ascribed to them in the
    body of the Motion.


                                                        2
               Case 19-11292-KG           Doc 661        Filed 09/25/19     Page 3 of 20



reflect the realities of the relative value and size of claims brought by the Debtors’ creditors.

Rather than further depleting an estate already woefully insufficient with further litigation, the

cases should be converted and an independent and disinterested Chapter 7 trustee should be

appointed to fairly resolve claims and make distributions consistent with the interests of all

creditors, and not simply the unrepresentative few on the Committee, in mind.

        While the Movants understand that various creditor groups support the Plan, the plain

fact is that by dint of their outsized influence on a statutory committee, such creditor groups are

slated to receive a substantial and improper windfall, to the detriment of, among others, the

governmental unit creditors. While some municipalities may support the Plan, their limited

number will not result in accepting governmental entity classes and the proposed Plan will not be

confirmable.

        The Movants appreciate that Chapter 11 is always expensive and that reaching a

consensual deal does require the estates’ professionals’ time. 5 However, in these cases, the

administrative costs have already consumed more than one quarter of what is likely the aggregate

value of the entire estate. Even without a significant claims estimation process, the continued

plan negotiation and confirmation process will result in a plan that allocates no meaningful assets

other than to administrative claimants.

        As it currently stands, the value of the estate is a known, finite number.                     The

administrative costs, current and future, will consume a large percentage of the total value the

estate has to offer. Conversion guarantees that distributable assets will be preserved and the

Debtors’ unsecured creditors will receive their due distributions, pari passu, as contemplated by

the Bankruptcy Code after a Chapter 7 Trustee’s claims reconciliation concludes.


5
    The Movants also appreciate the States that worked over the past several weeks to attempt to negotiate a
    consensual Plan; however the Plan and Disclosure Statement are woefully short of a confirmable Plan.


                                                     3
               Case 19-11292-KG         Doc 661       Filed 09/25/19   Page 4 of 20



        Pursuant to §1112(b), the Movants seek immediate conversion of these cases to Chapter 7

because: (i) the Debtors are suffering substantial or continuing losses to or diminution of the

estate, (ii) there is no reasonable likelihood of rehabilitation of the Debtors’ business—this is a

liquidation case where no business rehabilitation is contemplated, and (iii) the Debtors are

unlikely to effectuate the confirmation of a Chapter 11 plan. Now that the complicated sales of

estate assets are complete, remaining in chapter 11 is not in the best interests of the estates or

their unsecured creditors.

                                         JURISDICTION

        1.      This Court has jurisdiction to hear this matter and enter a final order granting the

relief requested herein pursuant to 28 U.S.C. §§ 1334 and 157(b)(2). Venue is proper pursuant to

28 U.S.C. §§ 1408 and 1409.

        2.      This matter is a core proceeding 28 U.S.C. § 157(b)(2) upon which this Court has

the authority to enter a final order.

        3.      The statutory and rule predicates for this Motion are 11 U.S.C. §§ 105 and

1112(b) and Rules 9014 and 1019 of the Federal Rules of Bankruptcy Procedure.

                                           STANDING

        4.      The Movants are parties-in-interest under the Bankruptcy Code and Bankruptcy

Code sections 1112(b) and 1109(b).

                                  RELEVANT BACKGROUND

    A. General Case Background & Facts On The Ground.

        5.      The Debtors filed for Chapter 11 bankruptcy in the United States Bankruptcy

Court for the District of Delaware on June 10, 2019 (the “Petition Date”).




                                                  4
              Case 19-11292-KG        Doc 661       Filed 09/25/19   Page 5 of 20



       6.      On the Petition Date, the Debtors filed the Motion Of Debtors For (I) Entry Of

Orders Pursuant To 11 U.S.C. §§ 105(A) And 502(C) (A) Establishing Procedures And Schedule

For Estimation Proceedings And (B) Estimating Debtors’ Aggregate Liability For Certain

Categories O Claims, (Ii) Entry Of Protective Order, And (iii) Subordination Of Certain Penalty

Claims (Docket No. 29) (the “Estimation Motion”). Following the appointment of the Official

Committee of Unsecured Creditors (the “Committee”), the Debtors engaged in negotiations with

the Committee and certain state attorney generals (the “State AGs”), in an effort to resolve the

objections of the State AGs to the preliminary injunction motion and objections to the Estimation

Motion. The Debtors and the Committee sought to design a global case protocol to reach a

consensual resolution for these Chapter 11 cases.

       7.      The Committee comprises of one opioid litigation co-defendant, two hospital

plaintiffs, one insurer plaintiff, and five personal injury plaintiffs. See Docket No. 88. The

largest group of the Debtors’ creditors, states, cities, counties, Native American Tribes, and

towns, were not selected to sit on the Committee, although two separate groups of cities and

counties were subsequently permitted to sit on the Committee with ex officio status.

       8.      On June 30, the Debtors filed the Notice of Filing Proposed Agreed Order

Regarding Estimation Motion, Pi Motion and Approving Case Procedures, (Docket No. 189)

(the “Global Case Protocol”). The Global Case Protocol was agreed to by the Debtors, the

Committee, and State AGs. The protocol was intended to hold the Estimation Motion and PI

Motion in abeyance and, according to the Debtors, “maximize value, encourage settlement and

reach resolutions in furtherance of a consensual chapter 11 plan.”

       9.      On July 2, 2019, the court entered an order approving the Global Case Protocol in

the adversary proceeding. See Agreed Order Regarding Estimation Motion, PI Motion and




                                                5
                Case 19-11292-KG             Doc 661         Filed 09/25/19       Page 6 of 20



Approving Case Procedures, Adv. Proc. 19-50261, (Docket No. 45). The Global Case Protocol

provided for mediation sessions run by the Debtors and the Committee in order to aid settlement

discussions and craft agreements necessary to confirm a Chapter 11 plan.

        10.      On August 5, 2019, the court entered an order appointing former Bankruptcy

Judge Carey as mediator and setting mediation for August 13-20, 2019. See Docket. No. 398.6

All parties to the mediation continued settlement discussions into September 2019.

        11.      On August 22 and August 23, and September 19, 2019, the Court entered Orders

approving the sales of the Debtors’ non-Subsys assets and businesses. See Docket Nos. 515 and

525.

        12.      On September 19, 2019, the Court entered the Order approving the sale of

substantially all of the Debtors’ remaining businesses and assets, including its Subsys assets. See

Docket No. 641.

        13.      On September 17, 2019, the Debtors and Committee filed the “Plan” and

“Disclosure Statement”. See Docket Nos. 6127 and 6138. The Plan separates the Debtors’

unsecured creditors generally into five separate classes, its unliquidated unsecured litigation

creditors into four separate classes, sets so-called “negotiated” claim estimates for each group

and treats each class dramatically differently in terms of the quantum and type of distribution

they would receive from the Plan as a result of the “Plan Settlement” with the “Settling

Creditors.”



6
    References to “Docket No.” made herein are to filings on the docket for the above captioned jointly
    administered case, In re Insys Therapeutics, Inc., Case No. 19-11292 (KG).
7
    Joint Chapter 11 Plan Of Liquidation Of Insys Therapeutics, Inc. And Its Affiliated Debtors (the “Plan”).
8
    Disclosure Statement For Joint Chapter 11 Plan Of Liquidation Proposed By Insys Therapeutics, Inc. And Its
    Affiliated Debtors (the “Disclosure Statement”).



                                                         6
              Case 19-11292-KG         Doc 661       Filed 09/25/19    Page 7 of 20



        14.    The Movants are not currently Settling Creditors, nor are the vast majority of the

Debtors’ scheduled creditors or creditors that will eventually file claims prior to the December 9,

2019 Governmental Bar Date.

        15.    Among other obvious issues, under the Plan, the personal injury claimants (class

8), a group of unsecured creditors with exactly the same priority claims as all other opioid

litigants, would have the ability, post confirmation, to receive full value for their allowed claims.

Additionally, using the Debtors’ estimates, trade creditors (class 3) will receive at least six

percent in cash on the effective date, while other unsecured creditors (especially when

accounting for administrative expense drain) are likely to receive a far smaller percentage

recovery and in significantly less certain currency. See Docket No. 613, at 44 -45.

        16.    The Disclosure Statement also provides that the Settling Parties have agreed to a

claims estimate for class 7 (the States, Municipalities, and Tribes class) of $597 million in the

aggregate, and that this aggregate estimate supports the allocation of the estates’ assets under the

Plan. See Disclosure Statement, at 43. The remaining creditor classes (other than personal

injury claimants and the U.S. DOJ) have an aggregate negotiated claims estimate of $425

million. Notwithstanding the breakdown in these purportedly agreed to and negotiated claims

estimates, the non-PI, non-U.S. DOJ classes, which all have equal priority claims to the States,

municipalities and Tribes stand to receive over 55% of all real, non-speculative value under the

Plan.

        17.    The claims estimates, however, are not agreed to by the Movants, and recent

public events alone demonstrates that such estimates are woefully out of touch with the realities

of the relative strength of claims; the states’, municipalities’, and tribal claims predominate other

types of unsecured litigation claims. By way of example only:




                                                 7
                Case 19-11292-KG            Doc 661        Filed 09/25/19       Page 8 of 20



            a. On August 26, 2019, an Oklahoma State court entered a judgment against certain
               opioid manufacturers. See State v. Purdue Pharma LP, No. CJ-20170816, 2019
               WL 4019929 (Okl. Dist. Aug 26, 2019) (the “Oklahoma Public Nuisance
               Judgment”) (attached hereto as Exhibit B). In the Oklahoma Public Nuisance
               Judgement, the Court concluded that “(a) the Defendants engaged in false and
               misleading marketing of both their drugs and opioids generally; and (b) this
               conduct constitutes a public nuisance under extant Oklahoma law.” Id. at *12.
               The court also found that nuisance could be abated and that the “sum necessary to
               carry out the Abatement Plan in year one is the sum of $572,102,028. Id. at *20
               (emphasis added). Extrapolating this sum out to twenty years (which the Court
               did not do) would be, alone, approximately $11.4 billion. This is for one state, as
               against one group of defendants, who were ordered to pay the entirety of year one
               of the Abatement Plan, notwithstanding the fact that they did not, alone, create the
               opioid crisis in Oklahoma. The municipalities’ and tribes’ public nuisance
               theories, which are one among other theories raised by these litigants, largely
               track the theory upheld in the Oklahoma Public Nuisance Decision. 9

            b. On September 3, 2019, District Judge Dan Aaron Polster entered opinions
               denying several motions for summary judgment filed by pharmaceutical
               manufacturers, distributors and pharmacies in the “Track one” opiate litigation,
               rejecting defendants’ arguments regarding causation, conspiracy, preemption,
               marketing of generics and de minimis liability. See, e.g., In re National
               Prescription Opiate Litigation, No. 17-md-2804 (N.D. Ohio Sept. 3, 2019) (the
               orders are attached hereto as Exhibits C-F). Importantly, the Debtors were
               included as Track one defendants prior to their severance from the Track one
               cases after the Petition date.

            c. On September 10, 2019, District Judge Dan Aaron Polster denied opioid
               manufacturers’ and distributors’ motions for summary judgment on the county
               plaintiffs’ claims under the Racketeer Influenced and Corrupt Organizations Act
               (“RICO”) as well as Ohio’s state analogue. See Opinion and Order Regarding
               Defendants’ Summary Judgment Motions on RICO and OCPA, In re No. 17-md-
               2804 (N.D. Ohio Sept. 10, 2019) (attached hereto as Exhibit G).

            d. There have also been a number of settlements between opioid manufacturers and
               municipalities, which are another indication of their inherent value. On August
               20, 2019, Endo International Plc, an opioid manufacturer, announced a settlement
               with two counties and agreed to pay a total sum of $10 million and to provide up
               to $1 million of its products to the counties free of charge. See Press Release,
               dated August 20, 2019 (attached hereto as Exhibit H). On September 9, 2019,
               Mallinckrodt Plc, an opioid manufacturer announced a settlement in principle
               with two counties and agreed to pay a total sum of $24 million in cash and donate
               $6 million in generic products to the counties free of charge. See Press Release,
               dated September 9, 2019 (attached hereto as Exhibit I).

9
    For the purposes of this Motion we do not address the various parens patriae arguments between the States and
    their subdivisions,


                                                       8
                 Case 19-11292-KG              Doc 661        Filed 09/25/19        Page 9 of 20




         18.      Taking the multi-district litigation alone, approximately 895 municipalities

(including cities, counties, towns, villages, etc.) and 65 Native American Tribes had initiated

lawsuits against the Debtors pre-petition. None of the Committee, the Debtors, or any other

party in interest will know how many (including how many in addition to these numbers) will

file a proof of claim against the Debtors ahead of the December 9, 2019 Government Bar Date.

While the general bar date passed on September 16, 2019, and the numbers of non-governmental

unit claims filed have not yet been disclosed in an aggregate format, the Debtors disclosed that as

of the petition date they knew of: (1) ten actions filed by states; (2) approximately 1,000

municipality actions in total (approximately 230 of which are outside the multi-district

litigation); (3) six litigations brought by or on behalf of insurance companies; (4) twenty-eight

personal injury lawsuits; and (5) three securities litigations.10                   Again, taking these initial

numbers, the claims of governmental units’ predominate in both number and claim size in these

cases, making the proposed Plan facially non-confirmable.

B.       Summary of Administrative Expenses.

         19.      In the short history of this case, substantial administrative expenses have accrued

and will continue to accrue through a confirmation hearing. The administrative expenses (solely

as to professional fees) that are currently disclosed to the Court, laid out in detail below, are

certainly millions less than the amount accrued today.                     More importantly, these expenses

continue to accrue at a rate of several million dollars per month, and absent a conversion to

Chapter 7, will continue at the rate for many months as the Debtors attempt to bring this case to

conclusion.        Given the lack of transparency into and timely disclosure of the fees of the

Debtors’ and Committee’s professionals, the Movants’ best guess is that approximately

10
     There have also been a number of motions seeking relief to file class proofs of claim in these cases, which are
     not discussed herein.


                                                          9
                 Case 19-11292-KG              Doc 661       Filed 09/25/19         Page 10 of 20



$9,638,122 in fees alone have been incurred for the months of June and July 2019.11 Of course,

these numbers do not account for accrued fees in August or September 2019. A summary of

these fees are provided below:

     •   For the twelve days between June 19, 2019 and June 30, 2019, counsel for the Committee
         incurred $787,161.50 in fees. See Docket Nos. 540, 541. Committee counsel has not
         submitted any monthly fee applications beyond their first monthly fee application, which
         covered only twelve days of their retention. We are almost three months past this date;
         thus, the Committee fees are likely substantially higher.

     •   Through July 31, 2019, the financial advisor for the Committee incurred $1,055,540.5 in
         fees. See Docket Nos. 542, 583. We are almost two months past this date; thus, it stands
         to reason that the Committee’s financial advisor’s fees are substantially higher than this
         number.

     •   Through July 31, 2019, nearly two months ago, the Debtors’ various legal counsel
         incurred $4,430,924.90 in fees. See Docket Nos. 387, 528, 545, 602, 643, 644 648.12 We
         are almost two months past this date; thus, these advisors’ fees are substantially higher
         than this number.

     •   The Debtors’ financial advisory professionals have not filed an application for
         reimbursement at this time.

     •   The Debtors’ banker has incurred a $200,000 fee each month during these cases, and will
         receive approximately $2,950,000 in respect of its asset sales fee (with 50% crediting of
         its monthly fee beginning in October). See Docket No. 295.

                          RELIEF REQUESTED AND BASIS FOR RELIEF

         20.      By this Motion, the Movants respectfully requests the entry of an order

substantially in the form attached hereto as Exhibit A, pursuant to sections 105(a) and

1112(b)(1) of the Bankruptcy Code, immediately converting these Chapter11 cases to cases

under Chapter 7 of the Bankruptcy Code.



11
     See Second and Third Operating Reports (Docket Nos. 425, and 554), disclosing but not apportioning
     “Restructuring Fees.” It is not clear whether these fees include updated amounts for certain of the Committee’s
     professionals as certain monthly fee applications for the month of July 2019 have not been filed.
12
     The Movants recognize that certain of these fees were incurred by legal counsel to the Debtors, such as
     litigation counsel, whose fees are not likely to increase (and likely will decrease) materially going forward.


                                                           10
             Case 19-11292-KG          Doc 661     Filed 09/25/19     Page 11 of 20



A.     Cause Exists to Convert These Cases to Chapter 7.

       21.     Section 1112(b) of the Bankruptcy Code, provides that, on request of a party in

interest, and after notice and a hearing, “the Court shall convert a case to a case under chapter 7

or dismiss a case under this chapter, whichever is in the best interests of creditors and the estate,

if the movant establishes cause.” 11 U.S.C. § 1112(b)(1) (emphasis added). Under section

1112(b), conversion or dismissal is mandatory upon a finding of “cause.” See 11 U.S.C. §

1112(b)(1); DCNC North Carolina I, LLC v. Wachovia Bank, N.A., Case No. 09-3775, 09-3776,

2009 WL 3209728, *6 (E.D. Pa. Oct. 5, 2009; see also In re The Reserves Resort, Spa &

Country Club LLC, No. 12-13316 (KG), 2013 WL 3523289, *2 (Bankr. D. Del. July 12, 2013).

       22.     Although “cause” is not defined, Section 1112(b)(4) provides a nonexclusive list

of 16 “causes” for conversion. 11 U.S.C. § 1112(b)(4)(A)-(P); In re Am. Capital Equip., LLC,

688 F.3d 145, 1662 n. 10 (3d Cir. 2012) (“the listed examples of cause are not exhaustive”); In re

Mechanical Maintenance, Inc., 128 B.R. 382, 386 (E.D. Pa. 1991). At least two separate and

independent grounds under § 1112(b)(4) exist here and demand conversion of these cases.

Specifically, there is both: (A) a substantial or continuing loss to or diminution of the estate and

the absence of a reasonable likelihood of rehabilitation and (M) an inability to effectuate

substantial consummation of a confirmed plan. 11 U.S.C. § 1112(b)(4)(A) and (M).

       23.     If the movant establishes “cause”, the burden then shifts to the Debtor to prove it

falls within the § 1112(b)(2) “unusual circumstances” exception to §1112(b)(1)’s mandatory

conversion. However, the Third Circuit instructs that “[c]ourts usually require the debtor do

more than manifest unsubstantiated hopes for a successful reorganization.” In re Brown, 951

F.2d 564, 572 (3d Cir.1991)) (citing In re Canal Place Ltd. Partnership, 921 F.2d 569, 577 (5th

Cir.1991)); see also In re Woodbrook Assocs., 19 F.E. 312, 317 (7th Cir. 1994) (“The very




                                                 11
                 Case 19-11292-KG            Doc 661        Filed 09/25/19        Page 12 of 20



purpose of § 1112(b) is to cut short [the] plan and confirmation process where it is pointless.”).

If cause to convert or dismiss is present, the Third Circuit has indicated that it then chooses

between conversion and dismissal based on “the best interest of creditors and the estate.” In re

Am. Capital Equip., LLC, 688 F.3d at 161.

         24.      This Court should convert the Debtors’ chapter 11 cases to chapter 7 cases

because cause for conversion exists.

B.       Cause Exists To Convert These Cases
         to a Chapter 7 Liquidation under §1112(b)(4)(A).

               1. The Diminution of the Estate Satisfies § 1112(b)(4)(A).

         25.      Conversion is warranted where a debtor is “suffering substantial or continuing

losses to or diminution of the estate and there is no reasonable likelihood of rehabilitation.” 11

U.S.C. § 1112(b)(4)(A). The inquiry under 1112(b)(4)(A) is twofold. In re Gateway, 374 B.R.

at 563. “First, the Court must look at the track record of the Debtor to determine if it is suffering

losses or making gains. Second, the Court must determine whether rehabilitation is likely given

the evidence presented at hearing.” Id.

         26.      With respect to the first prong of the test, “[i]n the context of a debtor who has

ceased business operations and liquidated virtually all of its assets, any negative cash flow —

including that resulting only from administrative expenses — effectively comes straight from the

pockets of the creditors. This is enough to satisfy the first element of [continuing loss to or

diminution of the estate].” Loop Corp. v. U.S. Trustee, 379 F.3d 511, 516 (8th Cir. 2004).

         27.      There can be no reasonable dispute that the Debtors: (i) have ceased or shortly

will cease business operations; (ii) have sold substantially all of their assets13 and have no

ongoing corporate operations; and (iii) currently have a significant negative cash flow. The

13
     The Movants note that the estates’ professionals have proceeded in a swift and efficient manner as it relates to
     selling the estates’ assets.


                                                         12
             Case 19-11292-KG         Doc 661      Filed 09/25/19    Page 13 of 20



Debtors are or will shortly be a shell with no operations and no prospective ability to produce

cash or any other value that offsets their continuing expenses.

       28.     Movants recognize that the sales process was necessary, and necessarily resulted

in significant expense. Nor do Movants criticize the results of that process. But, the Debtors, the

Committee and their advisors continue to incur significant administrative expenses which have

not, and likely will not, produce any similarly concrete benefit to creditors. As an example, a

substantial amount of fees were likely incurred negotiating the specifics of the Plan and

Disclosure Statement on file now. But, these tasks are far from complete. Both of these

documents are subject to a number of legitimate creditor challenges which will require further

estate resources to litigate, negotiate and resolve, even before the expense of revision to these

documents and the expenses associated with ultimate court and creditor approval. The estate,

already tiny compared to the claims asserted against it, simply cannot bear the weight of such

expenses.

       29.     The Debtor has sold its only revenue-generating operations, and thus, the

Debtors’ estates will necessarily be cash flow negative going forward. The Debtors’ most recent

monthly operating report shows the Debtors, on a consolidated basis were cash flow negative for

the month of July, 2019. See Monthly Operating Report for Reporting Period July 1, 2019-July

31, 2019 (Docket No. 554) (showing the Debtors incurred a net loss of $11,397,530 from

operations for the relevant period); Initial Monthly Operating Report (Docket No. 164) (showing

the Debtors forecasted a net loss of $22,205,000 by the end of August). According to their

Consolidated Cash Flow Forecast in the Initial Monthly Operating Report, the Debtors project

they will only have $15,000,000 on hand by the end of August (though this number has been

amplified by the proceeds of the assets sales). This is less than half of the approximately




                                                13
                Case 19-11292-KG             Doc 661        Filed 09/25/19        Page 14 of 20



$37,000,000 available to the estates just two months ago, when not considering the asset sales.

See In re Gateway, 374 B.R. at 564 (finding a substantial and continuing diminution of the estate

where there was a “sharp decline” in the Debtors’ cash position); In re BH S&B Holdings, LLC,

439 B.R. 342 (Bankr. S.D.N.Y. 2010) (finding a substantial and continuing diminution of the

estate where Debtors continued to incur monthly losses and there was no indication of further

third party funding).

         30.      While the results of the Debtors’ assets sales necessarily improved the Debtors’

cash position, those proceeds are the final positive blip (other than future contingent royalties

that are uncertain at best) against a tidal wave of administrative expenses.                            While the

incompleteness of the public disclosures necessarily understates the administrative burn rate to

date, the Movants know that approximately $10 million in professional fees likely have been

incurred from the mid-June filing to the end of July 2019. The fees incurred only by the Debtors’

and Committee’s lead legal professionals, which were not incurred in the context of a contested

plan process, were $1.8 million14 per month and $1.85 million15 per month, respectively. Thus,

the cash position of the estates diminishes materially with each passing week. In the context of a

contested confirmation, the estates’ professional fees will surpass these approximated burn rates,

potentially significantly, to the further detriment of creditors. Even at the current administrative

expense burn rate, the Debtors’ and Committee’s legal professionals will incur approximately $6

million in additional fees between now and confirmation, assuming the confirmation process

proceeds without contest.



14
     This number reflects the monthly burn rate should it reflect the approximate amount of fees incurred for the
     month of July 2019 as disclosed in Docket No. 545.
15
     This number reflects the monthly burn rate should it reflect the approximate amount of fees incurred for the
     twelve days between June 20, 2019 and June 31, 2019.


                                                         14
                Case 19-11292-KG        Doc 661     Filed 09/25/19     Page 15 of 20



              2. As There Is No Likelihood of Rehabilitation,
                 The Second Prong of §1112(b)(4)(A) is Satisfied.

        31.      The Debtors also fail the second prong of the test because they are not seeking to

rehabilitate.     When considering a motion under Bankruptcy Code section 1112(b),

“rehabilitation” means an ability to re-establish the debtor-entity on a firm sound financial basis.

See In re BH S&B Holdings, LLC, 439 B.R. at 347 (“rehabilitation means to put back in good

condition and reestablish on a sound basis.”).

        32.      An intention to “liquidate (rather than rehabilitate), demonstrates that there is no

likelihood of rehabilitation.” In re BH S&B Holdings, LLC, 439 B.R. at 347; see also Loop

Corp. v. U.S. Trustee, 379 F.3d 511 (granting U.S. Trustee’s motion after last round negotiations

with lenders failed, and the debtors were cash flow negative, there mounting costs to the estate,

and the plan of liquidation was evidence of a lack of likelihood of rehabilitation). The BH S&B

court discussed that though a liquidation plan is permissible, courts have converted or dismissed

cases on facts similar to Loop and BH S&B. Id. at 348 (citing In re Natrl Plants & Lands Mgmt.

Co., Ltd., 68 B.R. 394, 395 (Bankr.S.D.N.Y.1986) (converting chapter 11 case, in part, because

the debtor's proposed liquidating plan conceded that the business would be terminated and the

debtor was losing $60,000 per month in chapter 11). While the sales process was only recently

completed, given (1) the administrative burn rate discussed above; (2) the legitimate disclosure

and confirmation issues; and (3) the further administrative expenses that will be incurred in

proceeding towards the confirmation of any Plan over a party-in-interests’ objection, there is a

very real likelihood that the cases will languish and, if they languish even for a short period of

time, the estates will be entirely cannibalized.

        33.      The Debtors entered bankruptcy with the express intent to liquidate, not

rehabilitate. No going concern buyers appeared and it was obvious from the outset that a true



                                                   15
             Case 19-11292-KG          Doc 661     Filed 09/25/19     Page 16 of 20



reorganization was a “hopeless and unrealistic prospect.” In re Economy Cab & Tool Co., Inc.,

44 B.R. 721, 724 (Bankr. D. Minn. 1984); see also In re Gateway, 374 B.R. at 567 (lack of

purchaser interest in “going concern” purchase proves it is not in the best interests of creditors to

remain in Chapter 11).

       34.     The Debtors’ estates are paying millions a month to professionals to steward an

empty ship and propose a non-confirmable plan. The remaining duties here — wind-down,

contingent asset monetization, claims reconciliation and distribution — can all be done more

cheaply and fairly by an independent and disinterested Chapter 7 trustee. Accordingly, cause

exists to convert these cases to cases under chapter 7 of the Bankruptcy Code.

C.     Cause Also Exists to Convert These Cases
       to a Chapter 7 Liquidation under §1112(b)(4)(M).

       35.     Conversion is warranted where a debtor presents an “inability to effectuate

substantial consummation of a confirmed plan.” 11 U.S.C. § 1112(b)(4)(M). A “debtor’s ability

to effectuate a plan may well turn on practical considerations, including whether confirmation

can be achieved.” In re Babayoff, 445 B.R. 64, 76 (Bankr. E.D.N.Y. 2011); see Loop Corp., 379

F.3d 511, n. 2 (8th Cir. 2004) (discussing bankruptcy court’s skepticism about whether any plan

would be confirmable as grounds for cause to convert) (citing In re Fossum, 764 F.2d 520, 521-

22 (8th Cir.1985) (“A finding that the [debtors] were unable to effectuate any plan which would

be confirmable is a proper basis for dismissal of the [debtors'] chapter 11 case.”); see also In re

Lamar Estates, Inc., 6 B.R. 933 (Bankr. E.D. N.Y. 1980) (Debtors’ inability to effectuate plans

of reorganization sufficient cause to convert); In re DCNC North Carolina I, LLC, 407 B.R. 651,

665 (Bankr.E.D.Pa.2009) (same).

       36.     One of the purposes of Section 1112(b) is to weed out inappropriate chapter 11

cases at the earliest possible time. As the Seventh Circuit explained, “The very purpose of §



                                                 16
                Case 19-11292-KG        Doc 661     Filed 09/25/19      Page 17 of 20



1112(b) is to cut short [the] plan and confirmation process where it is pointless.”             In re

Woodbrook Assocs., 19 F.R. 312, 317 (7th Cir. 1994) (citations omitted). Further, the Supreme

Court has noted “[t]he preservation of business enterprises must not be at the expense of

creditors.” Case v. Los Angeles Lumber Prods. Co., 308 U.S. 106, 119 n.14 (1939) (internal

citations omitted); see also In Re Gonic Realty Trust, 909 F.2d 624, 626-27 (1st Cir. 1990) (“The

court [in exercising its discretion under section 1112(b)] must exercise its sound judgment in

reaching a determination and must ascertain that the decision is in the best interest of the

creditors.”).   “The purpose of Chapter 11 reorganization is to assist financially distressed

business enterprises by providing them with breathing space in which to return to a viable state .

. . ‘[I]f there is not a potentially viable business in place worthy of protection and rehabilitation,

Chapter 11 has lost its raison d’ĕtre.’” In re Whiteshall Settlor’s Trust, 758 F.2d 1136, 1137 (6th

Cir, 1985) (internal citations omitted).

        37.      A Debtor is “unable to effectuate a plan where it ‘lacks the ability to formulate a

plan or to carry one out.’” In re Babayoff, 445 B.R. at 76 (citing Hall v. Vance, 887 F.2d 1041,

1044 (10th Cir.1989)). For example, courts have found that cause was present where a plan

could not be confirmed due to the size and amount of certain creditor’s claims. See In re Local

Union 722 Int'l Bhd. of Teamsters, 414 B.R. 443, 453 (Bankr.N.D.Ill. 2009) (cause to convert

was present where a single creditor held 78% of the unsecured debt and objected to the plan

because his claim was impaired, making the plan not confirmable); see also In re B & B West

164th Street Corp., 147 B.R. 832, 842 (Bankr. E.D.N.Y.1992) (cause to convert present where

plan confirmation impossible over objection of creditor who controlled over one-third of a class).

        38.      Here, any plan along the lines of the Plan will not be confirmable if it is not fully

consensual. Not only does the Plan smack of gerrymandering, but there are fundamental issues




                                                  17
             Case 19-11292-KG          Doc 661     Filed 09/25/19     Page 18 of 20



about whether the Plan or any like it can satisfy the strictures of the Bankruptcy Code in the face

of objections going to classification, unfair discrimination and best interests. See John Hancock

Mut. Life Ins. Co. v. Route 37 Bus. Park Assocs., 987 F.2d 154, 158 (3d Cir. 1993)

(gerrymandering “seriously undermines” confirmation requirements).            The Committee, the

Debtors and certain Settling Creditors have agreed to “negotiated” aggregate claims estimations

and disparate treatment between creditors who all hold unsecured claims that share the same

legal characteristics and priority. The Movants believe that the ways these “Settling Parties”

have carved up the distributable value of the Debtors’ estates is not consistent with the realities

underlying claim value or the Bankruptcy Code.              While the Movants understand that

considerable time was spent attempting to negotiate a consensual Plan, it appears that not all

those who were party to the negotiations consent, and by this motion it’s clear that other parties,

including the Movants, remain far apart from the Committee and the Debtors. Simply put,

proceeding under the auspices of Rule 9019 when the “Plan Settlement” was cut by an

unrepresentative Committee, the Debtors (who could have pursued a straight liquidating plan

from the outset of these cases) and other case parties who hold no fiduciary duties to each other

or members of their constituent creditor types strains credulity. Creditors should not have to bear

the cannibalization of the Debtors’ estates through administrative expenses by subjecting the

parties to a contested confirmation hearing that will ultimately demonstrate that the Plan fails.

       39.     The only plan that could be confirmed that would not raise, among other fatal

concerns gerrymandering, unfair discrimination, and best interests, would be a simple liquidating

plan whereby all litigation claims are liquidated post-confirmation, any remaining assets are

reduced to cash, and that cash is distributed pro rata to all unsecured claims equally — such a




                                                 18
              Case 19-11292-KG          Doc 661      Filed 09/25/19   Page 19 of 20



plan is nothing more than a Chapter 7 liquidation. No advantage is gained by conducting this

process through a Chapter 11 plan.

        40.     While the complete exhaustion of the estates’ value for administrative expenses

might eliminate plan disputes among unsecured creditors, marching toward a plan that will pay

nothing to unsecured creditors is not a legitimate purpose for continuation of a Chapter 11 case.

        41.     An independent Chapter 7 trustee should be appointed to oversee the ultimate

liquidation of remaining assets, claim reconciliation, and eventual distributions. Only with an

independent Chapter 7 trustee will the remaining assets of the estates be preserved and

distributed equitably to all of the creditors of the estates.

                                           CONCLUSION

        42.     WHEREFORE, the Movants request that the Court enter an Order substantially in

the form attached hereto as Exhibit A: (i) immediately converting the Debtors’ Chapter 11 cases

to Chapter 7 cases, and (ii) granting such other relief as this Court deems just and proper.

Dated: September 25, 2019
Wilmington, Delaware
                                                     SULLIVAN · HAZELTINE · ALLINSON LLC

                                                     /s/ William A. Hazeltine_______
                                                     William D. Sullivan (No. 2820)
                                                     William A. Hazeltine (No. 3294)
                                                     901 North Market Street, Suite 1300
                                                     Wilmington, DE 19801
                                                     Tel: (302) 428-8191
                                                     Fax (302) 438-8191
                                                     Email: bsullivan@sha-llc.com
                                                              whazeltine@sha-llc.com


                                                     -and-




                                                   19
Case 19-11292-KG   Doc 661    Filed 09/25/19    Page 20 of 20



                              BROWN RUDNICK LLP
                              David J. Molton (admitted pro hac vice)
                              Kenneth J. Aulet (admitted pro hac vice)
                              Gerard T. Cicero (admitted pro hac vice)
                              Seven Times Square, 47th Floor
                              New York, NY 10036
                              Telephone: (212) 209-4800
                              Facsimile: (212) 209-4801
                              Email: dmolton@brownrudnick.com
                              Email: kaulet@brownrudnick.com
                              Email: gcicero@brownrudnick.com

                              - and-

                              BROWN RUDNICK LLP
                              Steven D. Pohl (admitted pro hac vice)
                              One Financial Center
                              Boston, MA 02111
                              Telephone: (617) 856-8200
                              Facsimile: (617) 856-8201
                              Email: spohl@brownrudnick.com

                              -and-

                              GILBERT LLP
                              Scott D. Gilbert (admitted pro hac vice)
                              Craig J. Litherland (admitted pro hac vice)
                              1100 New York Ave, NW, Suite 700
                              Washington, D.C. 20005
                              Telephone: (202) 772-2277
                              Email: gilberts@gilbertlegal.com

                              Special Insolvency Counsel to the Movants




                             20
